Citation Nr: 9920115	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date earlier than July 31, 
1992, for a 30 percent rating for PTSD.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

Upon review, the Board notes that the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disability in a 
November 1998 rating decision.  In February 1999, the 
veteran's representative filed a notice of disagreement 
pertaining to this issue and the RO issued a Statement of the 
Case.  In April 1999, the veteran's representative submitted 
a statement that was accepted as a substantive appeal in lieu 
of a VA Form 9.  The veteran has, therefore, perfected an 
appeal on this issue.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).  For this reason, such issue is before the Board for 
appellate review.

This case was previously before the Board and was remanded to 
the RO in October 1995 and December 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, increased startle reactions, suicidal ideations, 
impaired concentration and social withdrawal.  PTSD precludes 
the veteran from securing and following a substantially 
gainful occupation.  

3.  In an August 1990 rating decision, the RO granted service 
connection for major affective disorder and assigned a 10 
percent rating effective from March 15, 1990.  Service 
connection was denied for PTSD because of the lack of 
verified stressors.  Those determinations were not appealed.  

4.  On July 31, 1992, the veteran filed an increased rating 
claim for his "service-connected PTSD". 

5.  In an April 1993 rating decision, the RO recharacterized 
the veteran's service-connected psychiatric disability as 
PTSD, and increased the evaluation to 30 percent effective 
from July 31, 1992.  

6.  An increase in severity of the veteran's psychiatric 
disorder was factually ascertainable within the one-year 
period prior to July 31, 1992.


CONCLUSIONS OF LAW

1.  A 100 percent rating for PTSD is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 3.340, 4.16(a), 4.130, Diagnostic Code 9411 (effective 
after November 7, 1996).

2.  An effective date of June 3, 1992, for a 30 percent 
rating for PTSD is warranted.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In an August 1990 rating decision, the RO granted service 
connection for major affective disorder, evaluated as 10 
percent disabling.  The award was based on the service 
medical records and a report of VA examination in May 1990, 
which resulted in diagnoses of major affective disorder and 
PTSD.  Service connection for PTSD was denied in the absence 
of evidence of a verifiable stressor.  Those determinations 
were not appealed.  

On July 31, 1992, the RO received the veteran's claim for an 
increased rating for his "service-connected PTSD".  

Received in October 1992 were VA outpatient treatment records 
dated from March 1990 to September 1992.  The records show 
that the veteran was seen on several occasions in June and 
July 1992 for his psychiatric problems, initially on June 3, 
1992.  On June 3rd, the veteran reported a relapse of 
symptoms that brought him to the clinic the year before - 
depression, self-destructive thoughts, flashbacks of Vietnam 
combat, and insomnia.  He indicated that he had been off his 
medication for the past year and that his symptoms began to 
return about four months ago.  Objective findings noted him 
to be in good contact, spontaneous and coherent.  There were 
no psychotic trends.  His affect was depressed.  His speech 
was soft spoken, with no fearfulness.  The diagnoses were 
recurrent bipolar depression and PTSD, not actively suicidal.  
He was prescribed medication.  When seen later, the veteran's 
reported problems included recovering depression, suicidal 
thoughts although not actively suicidal, alienation from 
family, sleep disturbance, nightmares, anger control 
problems, and flashbacks.  He reported that he had received a 
Journeyman's electrical license and had been doing contract 
work since 1986.  The diagnosis was PTSD.  On June 9th, the 
veteran reported decreased depression and no thoughts of 
self-harm.  He also reported that he had improved sleep and 
felt rested.  He denied having nightmares.  Objective 
findings noted that he appeared relaxed and comfortable.  He 
denied suicidal ideation.  His affect was brighter and he 
needed his medication only 2-3 nights.  On June 23rd, the 
veteran was more spontaneous and his affect was brighter.  
Later that day, a psychotherapist noted that the veteran's 
mood appeared depressed and that he expressed feelings of 
depression.  Clinical entries dated in July 1992 noted that 
the veteran had a brighter affect, good eye contact, and was 
verbally spontaneous.  

The veteran was afforded a VA psychiatric examination in 
October 1992.  During the examination, the veteran discussed 
his service in Vietnam.  He reported seeing body parts, 
mutilations, having a friend die in his arms, seeing people 
in his own platoon shoot at each other, placing body parts 
into bags, people yelling and screaming after they had been 
shot, and knowing that he could do nothing to help them.  He 
reported a history of having intense anger and drinking to 
help control this.  He reported difficulty in being in crowds 
or groups and liked to be alone.  He reported that he had 
nightmares in which he dreamt about being in Vietnam.  He 
awoke frightened, confused, hypervigilant, and had 
palpitations.  He reported that he had flashbacks that 
occurred more than the nightmares on a daily basis, which 
were caused by sounds like helicopters or songs.  He denied 
having hallucinations.  Mental status examination showed that 
the veteran did not appear to be responding to any internal 
stimuli.  He did report having feelings of helplessness and 
hopelessness.  He was alert and oriented.  His mood was 
tearful and his affect was depressed.  The diagnosis was 
PTSD.  

In an April 1993 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disability as PTSD, 
and increased the disability evaluation to 30 percent 
effective from July 31, 1992.  The RO reviewed the veteran's 
military personnel records.

Received in November 1995 were VA outpatient treatment 
records dated from March 1990 to November 1995 showing that 
the veteran was being seen on a regular basis in individual 
therapy.  When he was seen in November 1995 he reported that 
his status was stable and that he was sleeping well.  He had 
no depression or intrusive thoughts.  His affect was 
appropriate.  He was taking Wellbutrin.  He was hopeful of 
getting an electrical contract.  

On VA psychiatric examination in June 1996, the veteran 
reported that after service he worked as an electrician's 
helper for a period of time, and when eligible became 
licensed as a master electrician.  He stated that he worked 
for a number of companies through the auspicious of his 
brother-in-law.  He also stated that he was too shy, bashful 
and inhibited to seek employment on his own, but that his 
brother-in-law was helpful in that respect.  He indicated 
that without the help of his brother-in-law he would not have 
been able to gain adequate employment in spite of his 
capabilities.  He stated, however, that in 1989 when he 
ruptured a disc in his back that he became virtually 
unemployable because of liability considerations on the part 
of the employers.  Following that time he attempted to 
continue employment on a self-employed basis, but stated that 
again because of his fearfulness and distrust of others, that 
he fared poorly, and estimated that at no time did he earn 
more than $15,000 a year.  He stated that he was currently 
living on a farm, through the generosity of a friend who had 
allowed him to remodel a chicken coup for his habitation.  
The veteran stated that he still had recurring nightmares of 
the traumatic experiences he endured while in Vietnam.  He 
stated that during the waking hours, that sounds and smells, 
such as the sound of a helicopter, and smells that were 
similar to rotting flesh and other smells that he experienced 
in Vietnam, caused him to reflect back to Vietnam and 
interfered with his attention and concentration, and 
therefore his work performance.  He stated that because of 
his frequent intrusive thoughts about Vietnam and his attempt 
to relieve that concern by verbalizing these that he 
alienated his wife, and that she eventually tired of his 
inability to extricate himself from reliving the past that 
she finally divorced him.  He stated that he had no trust in 
others, that he was suspicious, that he was easily startled 
by persons coming up from behind or loud sounds, and that he 
frequently has suicidal thoughts, but had taken no actions to 
act on them.  He indicated that he was disillusioned 
regarding his current state and that the future looked grim 
to him.  He stated that because of his isolated asocial 
behavior he was not involved in social activities in the 
community.  He indicated that the kids in the neighborhood 
had expressed fear of him. 

Mental status examination showed that the veteran was soft 
spoken, mild mannered, withdrawn and radiated an attitude of 
fearful expectation of nonacceptance, and possible harm both 
verbally and physically at the hands of others.  There was no 
evidence of psychotic process with such manifestations as 
disturbances of association of thought or of mood, sensory 
misperceptions and delusions.  The diagnosis was PTSD.  The 
examiner noted the following symptomatology: nightmares, 
flashbacks, increased startle reactions, suicidal ideation, 
impaired attention and concentration, and social withdrawal.  
It was noted that the veteran had deteriorating occupational 
and social functioning.  His global assessment of functioning 
(GAF) score was 40.   

On VA psychiatric examination in April 1998, the veteran 
reported that he was taking Wellbutrin for his mental and 
emotional symptoms.  He stated that he continued to live 
alone in the chicken coop.  He continued to be reclusive 
having no friends and leaving his chicken coop residence only 
to obtain the necessities of life and to occasionally respond 
to requests for his trade experiences.  He stated that he had 
no trust in others or confidence in them and was lacking of 
confidence in his own abilities.  He reported that he 
continued to work off and on but that because of deepening 
and worsening of his PTSD symptoms and his fatigue that 
requests for his services as an electrician may have to be 
canceled because of his inability to perform the required 
services.  He stated that as a result he had previously 
earned as much as $15,000 gross but in 1996 he estimated that 
he only earned approximately $10,000 gross.  In 1997, this 
went down to approximately $7,000.  He stated that because of 
the increased frequency of the nightmares that he lost sleep 
and therefore awakened tired and unable to address work 
commitments.  His subjective complaints included increased 
nightmares and flashbacks of Vietnam with sounds of 
helicopters and the smell of rotting materials.  He indicated 
that when he was on the job that he might have intrusive 
thoughts of his experiences in Vietnam and that these then 
interfered with his ability to bring a task to completion.  
He had a tendency to confine himself primarily to his chicken 
coop residence except when he had to get out to get his 
groceries or meet some other needs and to meet obligations.  
His future outlook was dim and gloomy and he frequently had 
dark, morbid thoughts and at those times considered the 
possibility of suicide.  

Mental status examination showed his speech to be hesitant 
and halting but coherent.  His thoughts were organized and 
goal directed with no hallucinations or delusions.  Attention 
was not easily gained but his concentration was somewhat 
diminished.  Memory was intact.  His mood was one of despair, 
sadness and morbid.  The examiner noted that the veteran was 
more anxious than on examination in June 1996 and continued 
to be soft spoken, fearful and tense.  The diagnosis was PTSD 
with the following symptomatology: nightmares, flashbacks, 
increased startle reactions, suicidal ideation, impaired 
concentration and social withdrawal.  His GAF score was 40.  

Received in August 1998 were VA outpatient treatment records 
dated from December 1996 to August 1998 reflecting 
medications renewals and individual therapy a few times a 
year.  A clinical entry dated in March 1997 noted that the 
veteran had recently built a boat with the help of a friend, 
that he continued to do well and that he enjoyed the 
outdoors.  In May 1998, he reported that he usually slept 
fair but on occasion had very restless night with dreams and 
nightmares of Vietnam.  In June 1998, he was working on a 
contract job and was doing fairly.  

Analysis

I.  Increased Rating 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411. 

In November 1996, the schedular criteria for evaluation of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was assigned when there was considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeals) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Also, when there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of April 1993.  The July 1993 Statement 
of the Case referred to the regulations then in effect.  In 
November 1998, the RO issued a Supplemental Statement of the 
Case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  No comments or objections were 
received.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet.App. 384 (1993), and the Board 
is not required to remand this issue for readjudication under 
the revised rating criteria.  In light of Karnas, the Board 
will proceed to analyze the veteran's PTSD claim under both 
sets of criteria to determine if one is more favorable to the 
veteran.

In light of the above evidence, and resolving all doubt in 
favor of the veteran, the Board finds that a 70 percent 
evaluation is warranted, under either the previous or amended 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
evidence shows that the veteran's ability to establish and 
maintain relationships is severely impaired.  He is divorced, 
in large part due to stress placed on the marriage as a 
result of his PTSD symptomatology.  He isolates himself 
socially by staying in his own home almost all the time.  The 
veteran has had multiple episodes of suicidal ideation and 
problems sleeping due to nightmares.  He also has flashbacks 
to Vietnam with sounds of helicopters and the smell of 
rotting materials.  He is unable to complete job-related 
tasks because of intrusive thoughts of Vietnam.  Although the 
evidence is unclear as to whether the veteran's employment 
history is strictly due to the PTSD, the veteran is unable to 
retain employment.  Such evidence supports a 70 percent 
rating under either version of the regulations quoted above.

The evidence does not, however, show entitlement to a 100 
percent rating.  There is no entitlement to a total 
evaluation under the previous regulations as there is no 
evidence that the veteran suffers from psychoneurotic 
symptoms that indicate withdrawal from reality and have left 
him totally incapacitated.  No examiner has noted evidence of 
disturbed thought or behavioral processes.  There is no 
indication that he is generally confused, engages in fantasy, 
of suffers from panic or explosions of aggression.  
Considering the new regulations, there is no evidence that 
the veteran is disoriented as to time or place, has had any 
memory loss of names, or is a danger to himself or others.  
The VA examiner specifically noted no evidence hallucinations 
or delusions.  No evidence suggests that the veteran has been 
unable to maintain personal hygiene or other activities of 
daily living.  Thus, under application of the general rating 
schedule, the evidence does not warrant a 100 percent 
evaluation.

The Board notes that 38 C.F.R. § 4.16(c), in effect prior to 
the November 1996 changes that included its repeal, provided 
for total disability ratings on a schedular basis if the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  In this case, the veteran has a 
mental disorder herein evaluated as 70 percent disabling.  If 
the PTSD precludes the veteran from securing or following a 
substantially gainful occupation, 38 C.F.R. § 4.16(c) 
entitles the veteran to a 100 percent schedular rating.  In 
the present case, the Board notes that a VA examiner 
concluded in June 1996 that the veteran had "deteriorating" 
occupational and social functioning as a result of PTSD, and 
provided a GAF score of 40, a score indicative of the 
inability to work.  See case cited supra note 1.  This GAF 
score was confirmed on VA examination in April 1998.  The 
Board accepts the GAF score, as well as the veteran's 
description of marginal employment, as evidence that the 
veteran is unable to work because of his PTSD.  Therefore, 
pursuant to 38 C.F.R. § 4.16(c), the Board awards the veteran 
a 100 percent schedular evaluation for PTSD under DC 9411 
under the previous rating criteria.

In light of the award of a 100 percent schedular evaluation 
for PTSD under 4.16(c), the application of the current 
criteria found at 38 C.F.R. §§ 3.340, 4.16(a) for ratings 
based on individual unemployability due to service-connected 
disability is cited as the basis for continuation of the 100 
percent rating.  



II.  Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
as well as 38 C.F.R. § 3.400(o).  These legal criteria 
provide that generally, the effective date of an award of 
increased compensation is the date of the receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Nevertheless, 
the effective date of an award of increased compensation can 
be the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On July 31, 1992, the veteran's increased rating claim for 
his "service-connected PTSD" was received at the RO.  
Following a VA examination in October 1992 which resulted in 
a diagnosis of PTSD and the receipt of military personnel 
records showing that the veteran engaged in combat in 
Vietnam, the RO in an April 1993 rating decision 
recharacterized the veteran's service-connected psychiatric 
disorder as PTSD and increased the disability evaluation to 
30 percent effective from July 31, 1992. 

If it is ascertainable that the veteran's psychiatric 
disability had increased in severity in the year prior to 
July 31, 1992, then an earlier effective date would be 
warranted.  In this regard, the Board notes that VA 
outpatient treatment records show that the veteran was seen 
on a frequent basis for his psychiatric problems initially on 
June 3, 1992 and this record, viewed liberally, shows 
evidence of an increase in severity of his psychiatric 
disability.  While clinical evaluation on June 3rd noted 
increased psychiatric symptomatology, including depression, 
self-destructive thoughts and flashbacks, the veteran 
reported decreased depression on follow-up evaluation on June 
9th.  He also denied having nightmares or suicidal ideation 
and reported that his need for medication had decreased.  
Clinical evaluations on June 23rd and in July 1992 also noted 
improvement in the veteran's condition.  At those times, it 
was noted that he had a brighter affect, good eye contact, 
and was verbally spontaneous.  Although he appeared to have 
had the symptoms alleviated to some degree, this was 
accomplished though frequent outpatient observation that had 
not been the case since early 1991.  Based on this evidence, 
the Board finds that one may reasonably conclude that an 
ascertainable increase in disability had occurred in the year 
prior to July 31, 1992, notably from June 3, 1992 when he 
veteran initiated contact with the VA and was closely 
monitored from that date.

The Board has not overlooked the veteran's comment in his VA 
Form 9, dated in July 1993, that his psychiatric condition 
was misdiagnosed as paranoid schizophrenia and not PTSD back 
in 1966 and that he is entitled to retroactive pay from 1966 
to the present.  The Board must point out that in August 1990 
the RO granted service connection for major affective 
disorder and assigned a 10 percent rating effective from 
March 15, 1990, the date on which the veteran's initial claim 
for compensation was received, and which in this case is the 
earliest effective date for any compensation for a 
psychiatric disorder.  38 U.S.C.A. § 5110(a).  As he did not 
appeal the 1990 determination as to the assigned rating or 
the effective date chosen by the RO, the determination is 
final in the absence of clear and unmistakable error.  

The Board notes that neither the veteran's current nor former 
representative, Disabled American Veterans, has articulated 
any additional contentions on behalf of the veteran regarding 
this issue.  



ORDER

A 100 percent rating for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

An effective date of June 3, 1992, for a 30 percent rating 
for PTSD is granted.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31-40 reflect 
major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to work).

